



Exhibit 10.2
EXPLANATORY NOTE
ON MAY 22, 2018, SYNCHRONY BANK (F/K/A GE CAPITAL RETAIL BANK) AND SYNCHRONY
FINANCIAL (“SYNCHRONY ENTITIES”) ENTERED INTO THE SIXTH AMENDMENT TO THE AMENDED
AND RESTATED CONSUMER CREDIT CARD PROGRAM AGREEMENT BY AND AMONG THE GAP, INC.
(THE “COMPANY”), GAP (PUERTO RICO), INC., GPS CONSUMER DIRECT, INC., GAP
(APPAREL), LLC, GAP (ITM) INC., AND THE SYNCHRONY ENTITIES, WHICH IS ATTACHED
HERETO. THE SYNCHRONY ENTITIES ALSO ENTERED INTO THREE OTHER AGREEMENTS WITH
CERTAIN OF THE COMPANY’S WHOLLY-OWNED SUBSIDIARIES ON THE SAME DAY:
1.
THE SIXTH AMENDMENT TO THE AMENDED AND RESTATED CONSUMER CREDIT CARD PROGRAM
AGREEMENT BY AND AMONG THE GAP, INC., OLD NAVY, LLC, GAP (PUERTO RICO), INC.,
GPS CONSUMER DIRECT, INC., OLD NAVY (APPAREL), LLC, AND OLD NAVY (ITM) INC. AND
THE SYNCHRONY ENTITIES (THE “OLD NAVY CONTRACT”);

2.
THE SIXTH AMENDMENT TO THE AMENDED AND RESTATED CONSUMER CREDIT CARD PROGRAM
AGREEMENT BY AND AMONG THE GAP, INC., BANANA REPUBLIC, LLC, GAP (PUERTO RICO),
INC., GPS CONSUMER DIRECT, INC., BANANA REPUBLIC (APPAREL), LLC, BANANA REPUBLIC
(ITM) INC., AND THE SYNCHRONY ENTITIES (THE “BANANA REPUBLIC CONTRACT”); AND

3.
THE FOURTH AMENDMENT TO THE AMENDED AND RESTATED CONSUMER CREDIT CARD PROGRAM
AGREEMENT BY AND AMONG THE GAP, INC., ATHLETA INC., ATHLETA LLC, ATHLETA (ITM)
INC. AND GPS CONSUMER DIRECT, INC. AND THE SYNCHRONY ENTITIES (THE “ATHLETA
CONTRACT”).

IN ACCORDANCE WITH INSTRUCTION 2 TO ITEM 601 OF REGULATION S-K, ONLY THE SIXTH
AMENDMENT TO THE AMENDED AND RESTATED CONSUMER CREDIT CARD PROGRAM AGREEMENT BY
AND BETWEEN THE COMPANY AND THE SYNCHRONY ENTITIES IS BEING FILED. THE ONLY
MATERIAL DIFFERENCE BETWEEN THE ATTACHED AGREEMENT, THE OLD NAVY CONTRACT, THE
BANANA REPUBLIC CONTRACT AND THE ATHLETA CONTRACT IS THE PARTIES THERETO.









--------------------------------------------------------------------------------






SIXTH AMENDMENT TO
AMENDED AND RESTATED CONSUMER CREDIT CARD
PROGRAM AGREEMENT


This Sixth Amendment to the Amended and Restated Consumer Credit Card Program
Agreement, dated as of May 22, 2018 (the “Amendment”) amends that certain
Amended and Restated Consumer Credit Card Program Agreement dated as of February
28, 2014 (as amended, modified and supplemented from time to time, the
“Agreement”) by and among Synchrony Bank, a federal savings bank (“Bank”),
Synchrony Financial, a Delaware corporation (“Bank Parent”), The Gap, Inc., a
Delaware corporation (“The Gap, Inc.”), Gap (Puerto Rico), Inc., a Puerto Rico
corporation, GPS Consumer Direct, Inc., a California corporation, Gap (Apparel),
LLC, a California limited liability company, and Gap (ITM) Inc., a California
corporation (jointly and severally, the “Retailers”). Capitalized terms used
herein and not otherwise defined have the meaning given in the Agreement.
WHEREAS, Bank and Retailers are parties to the Agreement, pursuant to which Bank
provides consumer credit to qualified customers of Retailers for the purchase of
goods and services from Retailers through the use of a private label credit card
and from Retailers and other retailers through the use of a co-branded bankcard;
WHEREAS, the parties hereto desire to amend the Agreement as set forth herein;
NOW, THEREFORE, in consideration of the mutual promises and subject to the terms
and conditions hereinafter set forth, the parties hereby agree as follows:
I.
AMENDMENT TO THE AGREEMENT

1.1
Amendment to Section 2.05(b). Section 2.05(b) is deleted in its entirety and
replaced with the following:

“(b)    [***]. Specific marketing promotions and the related expenses within
such categories will be mutually-agreed upon by Bank and Retailers and, with
such mutual consent of the parties, the Marketing Fund may be used for [***].
Bank and Retailers shall not unreasonably withhold consent for marketing
promotion proposals made under this Section; provided, that Retailers
acknowledge and agree that they may not request






***
Confidential portions of this document have been redacted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment under Rule 24b-2 promulgated under the Securities
Exchange Act of 1934.






--------------------------------------------------------------------------------





reimbursement from the Marketing Fund for [***]. In addition, the parties shall
allocate a mutually-agreed amount from the Marketing Fund for use in testing
marketing initiatives. If the amount of Retailers’ invoices for mutually-agreed
marketing promotions exceeds the amount of available funds in the Marketing
Fund, Bank will provide partial reimbursement of such invoices up to the amount
of available funds in the Marketing Fund. [***]. Solely in the instance of an
Event of Default, as of the Termination Notice Date the determination as to
whether (and on what) to spend [***].”
1.2
Amendment to Section 4.05(a). Section 4.05(a) is deleted in its entirety and
replaced with the following:

“(a)    Except as otherwise agreed upon by the general managers of the Program
(agreement by email sufficing), Bank will provide all customer service from
servicing sites in the United States (including Puerto Rico), Canada, Mexico,
India and Philippines; provided that, until Retailers shall otherwise agree in
writing, no more than [***] of customer service shall be provided from outside
the United States (including Puerto Rico), Canada and Mexico; and provided,
further, that customer service volume shall be provided from Canada, Mexico and
Puerto Rico only as required to provide customer service in French or Spanish,
respectively, or as required in accordance with Bank’s disaster recovery and
call volume overflow practices. Notwithstanding the above, Bank shall be able to
provide customer service from outside the United States (including Puerto Rico),
Canada and Mexico in excess of [***] in limited and extraneous circumstances to
respond to unusual call volume without being in breach of this Section 4.05. At
such time, Bank will notify Retailers of such unusual call volume and its
response. The parties will consider a reallocation of customer servicing among
different sites if there is any adverse impact on customer satisfaction with the
customer service provided from any site.”
  
II.    GENERAL
2.1    Authority for Amendment. The execution, delivery and performance of this
Amendment has been duly authorized by all requisite corporate action on the part
of Retailers and Bank and upon execution by all parties, will constitute a
legal, binding obligation thereof.
2.2    Effect of Amendment. Except as specifically amended hereby, the
Agreement, and all terms contained therein, remains in full force and effect.
The Agreement, as amended by this Amendment, constitutes the entire
understanding of the parties with respect to the subject matter hereof.


***
Confidential portions of this document have been redacted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment under Rule 24b-2 promulgated under the Securities
Exchange Act of 1934.



2



--------------------------------------------------------------------------------





2.3
Binding Effect; Severability. Each reference herein to a party hereto will be
deemed to include its successors and assigns, all of whom will be bound by this
Amendment and in whose favor the provisions of this Amendment will inure. In
case any one or more of the provisions contained in this Amendment will be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

2.4    Further Assurances. The parties hereto agree to execute such other
documents and instruments and to do such other and further things as may be
necessary or desirable for the execution and implementation of this Amendment
and the consummation of the transactions contemplated hereby and thereby.
2.5    Governing Law. This Amendment will be governed by and construed in
accordance with the laws of the State of Utah.
2.6    Counterparts. This Amendment may be executed in counterparts, each of
which will constitute an original, but all of which, when taken together, will
constitute but one agreement.
[The remainder of page intentionally left blank]




3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Bank, Bank Parent and Retailers have caused this Amendment
to be executed by their respective officers thereunto duly authorized as the
date first above written.


BANK:
SYNCHRONY BANK


By:  /s/ Thomas Quindlen
Name: Thomas Quindlen
Title: EVP Retail Card


RETAILERS:
THE GAP, INC.


By:  /s/ Abinta Malik
Name: Abinta Malik
Title: EVP, Gap Inc.


 
GAP (PUERTO RICO), INC.


By:   /s/ Abinta Malik
Name: Abinta Malik
Title: EVP, Gap Inc.


BANK PARENT:


SYNCHRONY FINANCIAL


By:  /s/ Thomas Quindlen
Name: Thomas Quindlen
Title: EVP & CEO Retail Card
GPS CONSUMER DIRECT, INC.


By:  /s/ Abinta Malik
Name: Abinta Malik
Title: EVP, Gap Inc.


GAP (APPAREL), LLC


By:  /s/ Abinta Malik
Name: Abinta Malik
Title: EVP, Gap Inc.


 
GAP (ITM) INC.


By:  /s/ Abinta Malik
Name: Abinta Malik
Title: EVP, Gap Inc.





 



